Citation Nr: 1043873	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Miles J. Murphy, III, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to December 
1944. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the RO in 
Detroit, Michigan, which denied service connection for cause of 
death.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death. After a thorough review of the claims folder, 
the Board has determined that additional development is necessary 
prior to the adjudication of this claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant, of any information and evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

With respect to cause of death claims specifically, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
in the context of a claim for DIC benefits, section 5103(a) 
notice must include: (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, the appellant was sent a letter in December 2008 
explaining that her claim required a showing that the Veteran's 
service-connected conditions caused or contributed to his death.  
This letter, however, failed to identify the condition(s) for 
which the Veteran was service-connected at the time of his death.  
The letter also failed to advise her of the evidence required to 
support a DIC claim based on a condition not yet service-
connected.  In this regard, the December 2008 letter does not 
meet the notice standards, as described under Hupp.  While the 
appellant, through her representative, has shown actual knowledge 
of the Veteran's service-connected condition, it is not clear 
that she is aware of the requirements for substantiating a DIC 
claim based on a condition not yet service connected. Corrective 
action is therefore required.

The duty to assist also includes obtaining a medical opinion when 
such is necessary to make a decision on the claim, as defined by 
law.  With regard to cause of death claims, the duty to assist 
requirement under 38 U.S.C.A. § 5103(a) requires the VA to make 
"reasonable efforts" to provide assistance if requested, to 
include obtaining a medical opinion.  See 38 U.S.C.A. § 5103(a) 
(West 2002); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The VA is excused 
from this obligation when "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103(a)(2).

In this case, the Veteran died in January 2008, at the age of 83 
years.  According to the death certificate, the cause of death 
was pneumonia, due to emphysema, chronic kidney disease and 
pulmonary fibrosis; other significant contributory causes were 
ventricular thrombus and hypertension.  The appellant alleges 
that the Veteran's service-connected asthma directly contributed 
to his death. 

The VA obtained a VA medical opinion in December 2008 where the 
VA examiner identified the Veteran's cause of death as 
"emphysema," opining that the Veteran's emphysema was not 
caused by or a result of the Veteran's service-connected asthma.  
The VA examiner further indicated that the Veteran's emphysema 
and pulmonary fibrosis, which caused the Veteran's death, were 
most likely incurred due to cigarette abuse during the Veteran's 
lifetime.  

As indicated above, the Veteran's death certificate indicates the 
Veteran's immediate cause of death was pneumonia, which within 
the death certificate is attributed to emphysema, pulmonary 
fibrosis and chronic kidney disease. 

 In support of her claim, the appellant submitted a private 
medical statement dated September 2009 from the Veteran's 
physician, Dr. Rush, which relates the Veteran's cause of death 
to his service-connected asthma on the basis that his asthma 
prevented him from overcoming his pneumonia.  Within the same 
statement however, the private physician also opines the 
Veteran's underlying condition of emphysema hindered his ability 
to recover from his pneumonia.  Dr. Rush does not comment on 
whether the Veteran's emphysema is etiologically linked to the 
Veteran's service-connected asthma.  The opinion within itself is 
contradictory, but still raises a "reasonable possibility" of 
substantiating the claim.  Cf. 38 U.S.C.A. § 5103(a)(2).
 
The 2008 VA examiner did not render a specific opinion as to 
whether the Veteran's service-connected asthma could have 
prevented the Veteran from overcoming pneumonia.  Rather, it 
appears the 2008 VA examiner relied on the death certificate's 
indication that pneumonia was due to emphysema, pulmonary 
fibrosis and kidney disease.  

For these reasons, the Board concludes an additional VA opinion 
is necessary to resolve the conflicting medical evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The AOJ should provide the appellant 
with corrective VCAA notice as to the claim 
of service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310.  
Specifically, the notice must include a 
statement of the condition the Veteran was 
service-connected for at the time of his 
death and an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  

2.  Obtain an appropriate VA medical 
opinion to ascertain the likelihood that 
the Veteran's immediate cause of death or 
any underlying cause of death could be 
related to his military service or 
secondary to his service-connected asthma. 

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation specifically commenting on:

*	the likely etiology of the Veteran's 
pneumonia; 

*	whether the Veteran's immediate cause of 
death, namely pneumonia, was caused, 
aggravated by or otherwise etiologically 
related to his service-connected asthma 
or any incident of service, to include 
whether the Veteran's asthma prevented 
him from recovering from pneumonia;

*	whether the Veteran's service-connected 
asthma or any other incident of his 
military service caused or aggravated 
any other of his named causes of death, 
to include emphysema, pulmonary 
fibrosis, chronic kidney disease, 
ventricular thrombus and hypertension.   

The examiner(s) must resolve any 
conflicting medical evidence especially 
the opinions rendered within the death 
certificate, rendered by private physician 
Dr. Rush in a September 2009 statement and 
the December 2008 VA examiner.  

It would be helpful if the 
examiner(s) would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or 
"less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After providing the appellant with an 
opportunity to respond, the AOJ should 
readjudicate the claim of service 
connection for the cause of the Veteran's 
death under 38 U.S.C.A. § 1310.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

